Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the entire paragraph [0002] on page 2 of the specification states “Certain terminology will be used in the following descriptions . . . for example, up, down, front, back, right and left . . . “inwardly” and “outwardly” . . . “ however, none of the above terminologies were used in the following description of the specification. It is suggested that the entire paragraph be deleted. 
Appropriate correction is required.

The specification is also objected to as failing to provide proper antecedent basis for the claimed subject matter in claims 5 and 7.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations in claim 5 and claim 7 are not supported in the specification. It is suggested that the limitations of these claims be incorporated into the appropriate portion of the specification. 

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 1, it is suggested that “claim one” be replaced with “claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is indefinite in the recital of “providing a diatomaceous earth base” (see line 3); “mixing said diatomaceous earth base with water to form a paste” (see line 4); “drying said paste to a powder form; and” (see line 5);  and “removing said powder form base from said carpet or fabric” (see line 6) because it appears that lines 3-5 are drawn to making a powder form of the diatomaceous earth base from the paste; then, the next step in line 6 is already removing the powder from the carpet or fabric. The claim appears to be confusing because the diatomaceous earth base has not been applied to the carpet or fabric yet. Presumably, the diatomaceous earth base was premixed with water to form a paste, and the paste is applied to the carpet or fabric as recited in claim 7.   
	In addition, claim 5 recites the limitation “said powder form base”  in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 is indefinite because the recited limitations in lines 2-3 appears to not be consistent with the steps in lines 3-5 of claim 5, to which this claim is dependent upon.
	In claim 8, the limitation “said powder form paste” in line 2 lacks support with respect to claim 5 to which this claim is dependent upon.
	In claim 9, the limitation “said powder form paste” in line 2 lacks support with respect to claim 5 to which this claim is dependent upon.
	Claims 7 and 10, being dependent from claim 5, inherit the same rejection as in claim 5 above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoxie (US Patent No. 3,418,243). 
	Regarding claims 1-3, 5 and 7-9,  Hoxie teaches a cleaning composition for carpets which comprises, based on 100% active ingredients: 50 to 75 wt% inert carrier, 4 to 15 wt% solvent, 0.25 to 10 wt% surfactant and 10 to 40 wt% water (see col. 2, lines 12-19), The formulation is in the form of a powder which is only slightly moist to the touch but is essentially free flowing. When applied to the carpet, the inert carrier functions as a fiber scouring medium, while the solvent attacks greases and oils and the aqueous phase serves to dissolve water soluble oil. Upon evaporation of the solvent and water, the soiled particles are adsorbed on the surface of the carrier and the resulting residue can be readily removed from the carpet by sweeping or vacuuming (see col. 1, lines 15-23). In Example 1,  Hoxie teaches a dry cleaning composition which comprises 60 wt% diatomaceous earth, 6.4 wt% deodorized petroleum distillate  (a solvent), 3.6 wt% sodium lauryl sulphate (a surfactant), 1.2 wt% sodium lauroyl sarcosinate (another surfactant), 0.20 wt% acethylenic glycol (another solvent), and 28.40 wt% water (see col. 4, lines 65 to 75). In cleaning a carpet, the dry formulation (which is slightly moist, hence would read on the paste), is manually distributed over the area of the carpet to be cleaned and is generally worked or brushed into the carpet to be cleaned and is generally worked or brushed into the carpet by a suitable applicator or other device, after a period of about 15 minutes to one hour, the solvent and water have completely evaporated, leaving the dry carrier particles, and the carrier particles are then removed from the carpet by vacuuming or by sweeping (see col. 4, lines 25-41).  Hoxie teaches the limitations of the instant claims. Hence, Hoxie anticipates the claims.  


Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lautenberger (US Patent No. 3,956,162). 
	Regarding claims 1-3, 5 and 7-9,  Lautenberger teaches a cleaning composition comprising 30.4 parts of diatomaceous earth of average particle size of 15 microns and an oil value of 280;  1.1 parts of the fumed silica;  10.3 parts of water; 4.4 parts of the petroleum distillate (which reads on solvent);  53.5 parts of methyl chloroform (also reads on solvent); and surfactants  (see col. 8, lines 15-29). The cleaning composition is not only useful for cleaning carpets but also non-horizontal surfaces such as drapes, stair risers or carpeted walls (see col. 1, lines 8-12; 42-50). In one method of preparation of the cleaning composition, the particulate matter (i.e., diatomaceous earth) and fumed silica (dry ingredients) are mixed, then added to the mixture of water, surfactant and high boiling solvent; and the low solvent is then added gradually, with vigorous mixing (see col. 5, lines 49-53). Stains on textile and other surfaces are removed by applying the cleaning composition and agitating it in contact with the spotted substrate with a bristle brush, and after from about 5 to 300 seconds of agitation, the residual particles can be removed by vacuuming or merely brushing them away (see col. 5, line 64 to col. 6, line 2). Lautenberger teaches the limitations of the instant claims. Hence, Lautenberger anticipates the claims.  

Claims 1, 3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheaffer et al. (US Patent No. 3,630,919), hereinafter “Sheaffer.”
	Regarding claims 1 and 3, Sheaffer teaches a mixture of colloidal silica, inert filler and water which provides an outstanding cleaner particularly for carpets and the like, especially when vigorously applied, and after a short drying period is readily removable (see col. 1, lines 14-18). In Example 1, Sheaffer teaches a composition comprising 6.3 wt% colloidal silica, 42.0 wt% snow floss (i.e., uncalcined diatomaceous mineral filler), 21.7 wt% Celite 219 (i.e., diatomaceous flux-calcined silica) and 30.0 wt% water (i.e., solvent) (see Table 1, col. 6, lines  56-70). The composition is applied to nylon and wool test carpet samples, the cleansing composition is subjected to vigorous rubbing and scouring action, the latter effected by both mechanical means, i.e., power driven rotary brush means and on other test samples, manually, i.e., by hand brush; after 15 minutes the composition is removed by vacuuming (see col. 6, lines 42-50). Sheaffer teaches the limitations of the instant claims. Hence, Sheaffer anticipates the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Soldanski et al. (US Patent No. 4,834,900), hereinafter “Soldanski.” 
	Regarding claims 1-10, Soldanski teaches a unitary package of separately packaged stain removal and powder compositions formulated for separate application to surfaces to be cleaned (see col. 1, lines 65-68). The stain remover comprises from 1 to 8% by weight surfactants, 0 to 0.1 % by weight polymeric additives, 0 to 30% by weight solvents, 0 to 5% by weight standard additives and balance, water, to make 100% (see col. 4, lines 4-13). The powder-form cleaning compositions may be based on various adsorbents, for example, diatomaceous earth, bleached wood powder, like cellulose powder; and the cleaning compositions such as these generally contain from 20% to 80% by weight of adsorbents, up to 10% by weight and more of surfactants and also organic solvents, water or combinations of both  (see col. 5, lines 45-57). In Example 4, Soldanski teaches a stain remover which comprises 97.485% by weight of water; and a powder-form cleaning composition which comprises 48.000% by weight cellulose powder, 1.500% by weight of fatty alcohol + 10 EO (a nonionic surfactant), 6.000% by weight isopropanol (a solvent), 5.000% by weight dipropylene glycol monoethyl ether (also a solvent), 0.013% by weight of isothiazolone derivatives, 0.100% by weight perfume and 39.387% by weight water (see col.  9, lines 27-52). In a cleaning process, the stains were first wetted with 3 ml of the cleaning liquid (i.e., stain remover) of Example 4 and treated with a brush from about 10 seconds, 10 g of the carpet cleaning powder of Example 4 was then scattered in several portions onto the treated stains and worked with a brush for about 30 seconds (wherein this step would make a paste); immediately after these prespotting steps, the surface cleaning process was commenced, approximately 120 g of the same cleaning powder per square meter being worked in by means of a motorized brush; the carpet was brushed for a duration of approximately 40 to 60 seconds per square meter; after a drying time of 2 hours, most of the residues were removed with a vacuum cleaning brush; and after 8 hours, the originally stained areas were again vacuumed-cleaned (see col. 9, line 54 to col. 10, line 11). Soldanski, however, fails to specifically disclose a powder-form cleaning compositions comprising diatomaceous earth as recited in independent claims 1 and 5.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cellulose powder, say in Example 4, with diatomaceous earth because the substitution of art recognized equivalents as shown by Soldanski in col. 5, lines 45-57 is within the level of ordinary skill in the art. In addition, the substitution of one adsorbent for another is likely to be obvious when it does no more than yield predictable results.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoxie, Lautenberger or Sheaffer as applied to claims 1-3, 5 and 7-9  above, and further in view of Soldanski.
	Hoxie, Lautenberger or Sheaffer teaches the features as discussed above. Hoxie, Lautenberger or Sheaffer, however, fails to disclose the incorporation of a fragrance or perfume into the cleaning composition. 
	Soldanski, an analogous art,  teaches the features as discussed above. In particular, Soldanski teaches the incorporation of from 0 to 5% by weight of other standard additives in a similar carpet cleaning compositions (see col. 6, lines 23-29), for example 0.100% by weight perfume (see Example 4, col. 9, lines 45-52). 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a perfume into the cleaning composition of Hoxie, Lautenberger or Sheaffer because this is one of the standard additive added to a carpet cleaning composition as taught by Soldanski. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                        /LORNA M DOUYON/                                                                                         Primary Examiner, Art Unit 1761